DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Poque et al. (US 4,724,881) in view of Caretta (US 4,819,705) and WO’477 (WO 2013/117477).
US 2015/0007922 is a US equivalent to WO’477 and is relied as an English language translation to WO’477. 
Paragraphs cited in this office action were derived from the US equivalent document.

Regarding claims 23-27 and 29-32, Poque et al. teaches a radial tire comprising a tread, two sidewalls, two beads, a carcass, and a belt.  FIG-4 teaches the belt comprising at least three superposed layers of reinforcers each embedded in rubber.  The claimed first layer reads on the circumferential belt layer 6 which comprises cords or yarns 11 (“first reinforcers”) made of monofilaments 12.  The monofilaments may be claims 24-25.  The claimed second layer and third layer reads on the two radially superimposed steel cord plies 8, 9, respectively.  The steel cords (“second reinforcers” and “third reinforcers”) comprise a wire core and three wrapped wires (4 monofilaments), see the encircled portion S of FIG-4.  And, FIG-4 illustrates the cords of the steel cord plies 8 and 9 are orientated opposite of each other.
Poque et al. does not recite an envelope diameter D1 of first reinforcers as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cord or yarn 11 of the circumferential belt layer 6 (“first reinforcers”) of Poque et al. to have an envelope diameter D1 between 0.20 mm and 1.20 mm (claim 23), between 0.30 and 1.00 mm (claim 26), and between 0.40 and 0.8 mm (claim 27) because FIG-2 of Poque et al. teaches the cord or yarn for the circumferential belt layer 6 having two monofilaments twisted together wherein each monofilament has a diameter between 0.29 mm and 0.31 mm. 
Poque et al. does not disclose the density d1 and the thermal contraction CT of the first reinforcers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cord or yarn for the circumferential belt density d1 between 70-130 threads/dm (claim 23), 80-120 threads/dm (claim 29), 90-110 threads/dm (claim 30) and a thermal contraction CT of less than 7.5% (claim 31), less than 7.0% (claim 32) because WO’477 relates to a pneumatic tire comprising a belt structure that is substantially similar to Poque et al.; WO’477 discloses the first layer having first reinforcers satisfying the claimed a density and thermal contraction ([0070],[0064]); providing a known density and thermal contraction values for the same tire part (“first reinforcers”) of a substantially similar belt construction of a pneumatic tire would reasonably yield predictable results. 
Poque et al. does not disclose numerical values for the angles and diameters of the second reinforcers and third reinforcers.  However, Caretta teaches a pneumatic radial tire comprising a belt having 3 superimposed layers (FIG. 3).  Caretta teaches two radially superimposed layers of rubberized fabric reinforced with metallic cords (6, 7) wherein the cords are parallel to each other and inclined at an angle between 5° and 30° with respect to the equatorial plane.  The metallic cords of layer 6 and the metallic cords of layer 7 are orientated opposite of each other.  Caretta further teaches the metallic cords have a diameter of not larger than 0.603 mm and the metallic cords may be three, four, or even five elementary wires twisted together into a strand (Col. 2, line 45-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Poque et al. does not recite a mean thickness Ez1 as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Poque with the claimed mean thickness Ez1 because WO’477 relates to a pneumatic tire comprising a belt structure that is substantially similar to Poque et al.; WO’477 discloses EZ1 of rubber separating a first reinforcer from the second reinforcer is between 0.25 and 0.40 mm ([0056]) and 1 disclosed by WO’477 would reasonably yield predictable results. 
Regarding claim 33, Poque et al. discloses nylon which is a polyester.
Regarding claims 34-35, FIG. 2 of Poque et al. illustrates a reinforcer having 2 monofilaments.  Also, Poque et al. disclose a suitable cord for a cap ply of a tire having monofilament nylon of the type 500/3.  This means there are 3 nylon monofilaments, each monofilament having a fineness of 500 decitex.  
Regarding claims 36-37, one of ordinary skill in the art would readily appreciate that Poque et al.’s cap ply (first layer) has assemblies of monofilaments only. 
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
The Applicant relies on FIG. 1 and asserts Poque does not teach its cap ply layer is in contact with the two-layer belt.
In response, the Applicant is incorrect.  FIG. 1 of Poque is not intended to convey the cap ply layer 6 is not contacting the two-layer belt 4.  More properly, Poque teaches to form a belt member 4 by disposing two radially superimposed steel cord plies 8,9.  The cap ply extends in 0° orientation and is disposed “completely around the belt member 4” (see the bottom of Col. 2 and Col. 3, lines 1-25).  One of ordinary skill in the art would readily 
The Applicant asserts “Caretta teaches that its potential textile layer consists of nylon cords, rather than the textile monofilaments or assemblies of monofilaments”.
In response, the Applicant is incorrect.  The nylon cords of Caretta’s layer 9 are monofilaments and nylon is a textile material (see FIG. 3 and FIG. 4 and col. 3 line 28-30). 
With regards applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remaining arguments have been considered but are moot in view of the new ground of rejection presented in this office action.
Amended claim 23 is a combination of the subject matter recited in claims 23, 28, and 51 presented in the claims filed 08/01/2017 which created a new scope that necessitated a new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/13/2021